DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a power unit comprising a controlled voltage source arranged to receive a voltage control input signal and adapted to provide a controlled voltage output based at least in part on the voltage control input signal, and a direct current source with a current source input a current source output, the current source input being arranged to receive the current source output, wherein the direct current source comprises a programmable linear current source and/or is applied to a charged particle operator.
In the prior art, Scenini (US 9,918,367 B2) and Bakk (WO 2015104407 A1) teach a power source having a voltage source with an input signal and an output applied to a direct current source, but these systems do not have programmable linear current sources and are small-scale systems for operating strings of LEDs, and so it would not be obvious to modify them to have a programmable linear current source or be applied to a charged particle operator as described with reference so Scenini in the remarks filed 5 July 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881